Citation Nr: 0621932	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-11 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
post-traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 28, 1998 to 
September 23, 1998.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for post-
traumatic headaches with a 10 percent evaluation, and denied 
service connection for migraine headaches.

The veteran appealed only the post-traumatic headache 
evaluation, and testified at an informal Decision Review 
Officer (DRO) conference in September 2003.  After the Board 
denied the claim in March 2005, the United States Court of 
Appeals for Veterans Claims (the Court) remanded the claim in 
April 2006 for compliance with the instructions in an April 
2006 Joint Motion to Vacate and Remand (Joint Motion).

In order to comply with these instructions, the claim is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action is required on her part.


REMAND

In its March 2005 denial of the veteran's claim, the Board 
rated her post-traumatic headaches under diagnostic code 
38 C.F.R. § 4.124a, Diagnostic Code (DC) 8045 (2005), 
applicable to brain diseases due to trauma.  The Board did 
not apply the criteria in DC 8100, applicable to migraines, 
in part because the claim for service connection for 
migraines had been denied and was not on appeal.  Board 
Decision, at 7-8.  However, the Joint Motion indicated that 
although the veteran was not service connected for migraines, 
her post-traumatic headaches could be rated under DC 8100 by 
analogy, if supported by the facts.  See Joint Motion, at 6 
(citing 38 C.F.R. § 4.20 (2005)).  Under DC 8100, there are 
10, 30, and 50 percent ratings available, based on the number 
of characteristic prostrating attacks over the last several 
months.  Since the VA contract examinations and VA outpatient 
treatment (VAOPT) records in the claims file do not contain 
sufficient information to assess the severity of the 
veteran's post-traumatic headaches under these criteria, 
including whether the attacks are productive of severe 
economic inadaptability warranting a 50 percent rating, the 
claim must be remanded for a new VA examination.

In addition, although the RO provided VCAA letters regarding 
this claim when it was one for service connection and after 
it became one for a higher initial rating, in May 2001 and 
May 2002 respectively, a new VCAA letter should be sent in 
light of recent Court opinions regarding appropriate VCAA 
notification.  This includes Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which requires that VCAA notification 
include notice regarding the effective date that will be 
assigned if a claim is granted.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a letter explaining 
the application of the VCAA to her claim 
for a higher initial rating for post-
traumatic headaches that complies with 
all relevant Court decisions including 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After any additional evidence has 
been obtained, schedule the veteran for a 
VA neurological examination to assess the 
severity of her post-traumatic headaches.  
The claims folder must be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether the 
veteran's post-traumatic headaches cause 
prostrating attacks and, if so, how many 
such attacks has the veteran had per 
month over the last several months.  The 
examiner should also address the effect 
of these attacks on the veteran's ability 
to work, including whether they are 
productive of severe economic 
instability.  If no opinion can be 
rendered as to any of these questions, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

3.  Then, review any additional evidence 
and readjudicate the claim, under all 
appropriate statutory and regulatory 
provisions and legal theories.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


